Opinion by
Head, J.,
The determination of the people of this Commonwealth to live under a written Constitution has been persistent and continuous since our beginning, yet we have just as firmly adhered to the idea of a popular representative form of government. To keep these two forces in their proper relations, every Constitution the people of the State have adopted has contained some limitation on *211the power of the people’s representatives, composing the General Assembly, in the enactment of legislation.
Onr present Constitution in Article III, Section 7 declares : “The General Assembly shall not pass any local or special law authorizing the creation, extension or impairing of liens,......or providing or changing methods for the collection of debts.” The question we have to determine is whether or not the legislature, in the enactment of the Act of May 6, 1915, P. L. 261, has overstepped the constitutional barrier raised by the article and section we have quoted.
The decisions of our own courts of last resort, construing that particular article and section, are legion. If, in their light, we cannot solve the question before us, but little aid could be expected from a laborious study of the constitutions of other states and the decisions of their courts expounding them. Nor could any useful purpose be subserved by reiterating what has so often been said that the very language adopted by the courts has become familiar to the profession. Suffice it to say that, an examination of our own cases of Wood v. Philadelphia, 46 Pa. Superior Ct. 573, and Sumption v. Rogers, 53 Ibid 109, and the many precedents therein examined and applied will readily reveal the authoritative grounds on which we rest our present conclusion.
Prior to the passage of the statute in question there was no room for doubt as to the relation between a lawyer who had performed service and a client who had received the benefit thereof but had neglected or refused to pay reasonable compensation therefor. The relation was simply that of debtor and creditor. As long ago therefore as Balsbaugh v. Frazer, 19 Pa. 95, it was held that in an action by a client to recover from his counsel money belonging to the former that had come into the hands of the latter, the counsel might justly defalk the amount due and owing to him as compensation for the service he had rendered. To quote the language of Mr. Chief Justice Black, “A claim for such services, like *212any other which arises out of a bargain or contract, express or implied, may be defalked against an adverse demand and the party whose claim is the largest is entitled to the judgment.” A man who owed to his lawyer a reasonable fee for services performed might also owe compensation to his family physician who had assisted his wife in her hour of travail, and to' whose professional skill and knowledge he might be indebted for the preservation of the lives of both mother and child. He might owe to those who had provided for him and his family food and raiment, without which they could not survive, and yet all of these obligations, no matter what their relative rank might be in the forum of conscience and morals, were in the eye of the law but debts. All of these people were creditors standing on the same footing and each one could avail himself only of the remedies generally provided by the law to enable a creditor to collect his debt.
Now the Act of 1915, already referred to, provides, inter alia, “That from the commencement of any action or proceeding, either at law, in equity, or otherwise howsoever, or the filing of any counterclaim or any pleading, the attorney who appears of record for a party therein shall have a lien for his compensation for his services upon his client’s cause of action, claim or counterclaim, which shall attach to any award, order, report, decision, compromise, settlement, verdict or judgment in the client’s favor, and the proceeds thereof in whosesoever hands they may come, &c.” The second section provides, “The court in which the cause is brought shall, on the petition of the client or of the attorney, have jurisdiction to determine and enforce the lien, &c.” It needs nothing more than a reading of the language of the statute to make it plain the legislature has undertaken to create a lien which did not theretofore exist and has provided a remedy for the collection of a debt theretofore unknown to the law. The statute therefore comes within the express prohibition of the Constitution. How is it sought *213to- be upheld? The attempt to support it rests upon what we regard as a wholly unwarranted amplification or extension of the rule of classification. In the first place, out of every kind of ordinary indebtedness existing before its passage, the act selects one particular kind of debts, to wit, the debt owed by a client to his attorney, and seeks to make the creditor in such cases the object of its fostering care. The lien and remedy to enforce it provided for in this act extend to none other of the creditors herein previously referred to. It is impossible for us to see any such natural or necessary distinction between a creditor lawyer and a creditor physician or merchant as would furnish any rational ground for the application of the doctrine of classification. It is to be remembered the rule of classification, as we now understand it, is not a rule provided by the Constitution itself. In its inception it arose ex necessitate because without it, it would have been impossible to work out and apply the great and useful principles of the new Constitution. It must rest therefore for its support on the principle expressed in the maxim “ut res magis valeat quam pereat.”
We therefore quote once more the forcible language of Mr. Justice Sterrett in Ayars’ App., 122 Pa. 266: “The underlying principle of all of the cases is that classification, with the view of legislating for either class separately, is essentially unconstitutional, unless a necessity therefor exists — a necessity springing from manifest peculiarities clearly distinguishing those of one class from each of the other classes and imperatively demanding legislation for each class, separately, that would be useless and detrimental to the others.” Fighting, as we must, under that banner, we can find no way to follow its guidance in upholding the statute on which the judgment below must rest. So in Commonwealth v. Clark, 14 Pa. Superior Ct. 435, we had a statute in which the legislature undertook to place in one class the employees of corporations only as distinguished from those of individuals, partnerships, etc., and then legislate separately for *214that class. In holding the statute to be unconstitutional, President Judge Rice, speaking for this court, pointed out that if such classification could be sustained, the courts would be obliged to regard as valid similar acts although restricted to “any class of natural persons, as for example coal operators, builders, plumbers, etc.” He then reaches this conclusion: “Surely no one would contend that such arbitrary selection of persons for the purposes of legislation upon a subject with respect to which these persons differ in no particular from other persons would be justified upon the principle that if a law deals alike with all of a certain class it is a general law.”
But a reading of the statute discloses that the benefit of the lien therein created and the special remedy therein provided are not conferred upon all of the members of the legal profession. The act, by its terms, deals only with situations where an action or proceeding, either at law or in equity, has been begun and it extends its protection and care even in such cases only to the attorney of record. For all of the vastly valuable services that counsel may render to client which do not result in the institution either by or against the client of any action or proceeding at law or in equity, the remedy of the lawyer who has rendered his services is the remedy accorded by the law to all creditors alike. It does not seem to us to be necessary to elaborate this opinion to show we have before us a statute which comes within the prohibition of Article VII, Section 3. If this act should be sustained we would soon be enveloped with a cloud of statutes, special in essence and in fact, general in name only, resting on artificial and arbitrary classifications. Thus we would soon have “classification run mad” or “special legislation under the attempted disguise of a general law. Of all forms of special legislation this is the most vicious.” Scowden’s App., 96 Pa. 422. So in time the people of the State would be again strangled in the'sinuous folds of the identical serpent *215they had undertaken to crush a half century ago in the written provision of their basic law.
We are of opinion the Act of 1915 is unconstitutional and void and furnished no warrant for the entry of the judgment against the defendant from which it appeals.
Judgment reversed.